Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vitaliy Orekhov on 01/25/2022 to amended claims 1, 6, 8, 13 and 15

The application has been amended as follows:

1. (Currently Amended) An electronic device comprising: 
a camera; 
a display; and 
a processor, 
wherein the processor is configured to control the electronic device to: 
acquire an image of a user of the electronic device using the camera,
 generate an avatar corresponding to the user based on the image, 
identify an age, a sex, and a race of the user included in attribute information corresponding to the avatar by analyzing face feature points from the image, 

change the determined geographical region corresponding to the avatar based on the race of the user identified from the image, 
determine whether the changed geographical region is different from current location information of the electronic device, 
if the changed geographical region is different from the current location information of the electronic device, re-change the changed geographical region included in the attribute information corresponding to the avatar in accordance with the current location information,
identify at least one item corresponding to the attribute information among a plurality of items applicable to the avatar,
identify, for each of the identified at least one item, item attributes, wherein identifying the item attributes includes determining an item type based on the sex of the user and the re-changed geographical region included in the attribute information, and an item color based on the sex of the user included in the attribute information, and
display the at least one identified item including the identified item attributes with the avatar through the display, wherein the at least one item is differently applied to the avatar in accordance with at least one of the re-changed geographical region, the age, the race, and the sex of the user, and

using 


6. (Currently Amended) The electronic device of claim 1 

8. (Currently Amended) A method for operating an electronic device, comprising:
acquiring an image of a user of the electronic device using a camera included in the electronic device;
generating an avatar corresponding to the user using the image;
identifying an age, a race and sex of the user, wherein the geographical region is identified based on the race of the user; an age, a sex, and a race of the user included in attribute information corresponding to the avatar by analyzing face feature points from the image,
determining a geographical region included in the attribute information corresponding to the avatar based on regional information pre-set in the electronic device,
changing the determined geographical region corresponding to the avatar based on the race of the user identified from the image,

 if the changed geographical region is different from the current location information of the electronic device, re-changing the changed geographical region included in the attribute information corresponding to the avatar in accordance with the current location information of the electronic device;
identifying at least one item corresponding to the attribute information among a plurality of items applicable to the avatar;
identifying, for each of the identified at least one item, item attributes, wherein identifying the item attributes includes determining an item type based on the sex of the user and the re-changed geographical region included in the attribute information, and an item color based on the sex of the user included in the attribute information;
displaying the at least one identified item including the identified item attributes with the avatar through a display of the electronic device, wherein the at least one item is differently applied to the avatar in accordance with at least one of the location information, the age, the race, and the sex of the user, and
generating an emoji based on the avatar, wherein the emoji includes an image in which at least one of an emotional expression, an operation, a background, or a text is added using 

13. (Currently Amended) The method of claim 8 

15. (Currently Amended) An electronic device comprising:
a display; and
a processor,
wherein the processor is configured to control the electronic device to:
identify an age, a sex, and a race of a the 
determine location information included in the user attribute based on regional information pre-set in the electronic device,
change the determined location information based on the race of the user identified from the image,
determine whether the changed location information is different from current location information of the electronic device,
if the changed location information is different from the current location information of the electronic device, re-change the changed location information included in the user attribute corresponding to an 
generate the avatar based on the user attribute and display the generated avatar through the display,
determine at least one item to be applied to the avatar based on the user attribute,
determine, for each of the determined at least one item, item attributes, wherein determining the item attributes includes determining an item type based on the sex of 
display the avatar to which the at least one determined item including the determined item attributes is applied through the display, wherein the at least one item is differently applied to the avatar in accordance with at least one of the location information, the age, the sex, and the race of the user, and
generate an emoji based on the avatar, wherein the emoji includes an image in which at least one of an emotional expression, an operation, a background, or a text is added using the avatar.


Allowable Subject Matter

Claims 1-2, 4-6, 8-9, 11-15, 17 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 15 are allowed because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “determine whether the changed geographical region is different from current location information of the electronic device, if the changed geographical region is different from the current location information of the electronic device, re-change the changed geographical region included in the attribute information corresponding to the avatar in accordance with the current location information”.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612